Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaclyn Schade on 06/10/2022.

The application has been amended as follows: 

1.	Cultivation rack for use in an arrangement for the cultivation of horticultural products for placement thereof adjacent and aligned with a further rack, wherein the cultivation rack comprises a plurality of support structures arranged at respective support heights for supporting cultivation packages at the plurality of support heights in the cultivation rack, wherein the support heights of the cultivation rack are aligned with further support heights of the further rack, wherein the cultivation rack is arranged for cooperating with a transfer unit, wherein the transfer unit comprises a pulley, the pulley being configured to be connected to at least one of the cultivation packages residing in the cultivation rack, for moving the at least one cultivation package from the cultivation rack into the further rack.



3.	Cultivation rack according to claim 2, wherein the pulley comprises a windable longitudinal pulling member and a coupling member connected to the pulling member, the pulling member having a length for enabling spanning the further rack in a longitudinal direction such as to enable coupling of the coupling member to a cultivation package in the cultivation rack, the pulley being operable for pulling the cultivation package into the support structure of the further rack.


13.	Rack configured for cooperating with a cultivation rack, wherein the rack comprises a plurality of support structures arranged at respective support heights for supporting cultivation packages at the plurality of support heights,
	wherein the support heights of the rack are aligned with corresponding support heights of a plurality of support structures of the cultivation rack, 
	wherein the rack comprises a transfer unit at at least one of the support heights, wherein the transfer unit comprises a pulley, wherein the pulley is configured to be connected to at least one cultivation package residing in the cultivation rack for moving the at least one cultivation package from the cultivation rack into the rack.

14.	Rack according to claim 13, wherein the pulley comprises a windable longitudinal pulling member and a coupling member connected to the pulling member, the pulling member having a length for enabling spanning the rack in a longitudinal direction such as to enable coupling of the coupling member to a cultivation package residing in the cultivation rack, the pulley being operable for pulling the cultivation package into the support structure of the rack.

15.	Arrangement for the cultivation of horticultural products, the arrangement comprising at least: 
	a cultivation rack, and 
	a further rack, 
	wherein the cultivation rack and the further rack are located adjacent each other and aligned with each other, wherein each of the cultivation rack and the further rack comprises a plurality of support structures arranged at respective support heights for supporting cultivation packages at the plurality of support heights, and wherein the cultivation rack and the further rack cooperate with each other via a transfer unit, wherein the transfer unit comprises a pulley, wherein the pulley is configured to be connected to at least one of the cultivation packages, for moving the at least one cultivation package from the cultivation rack into the further rack. 


18.	Use of a cultivation rack in a method of cultivating horticultural products, more specifically mushrooms, wherein the cultivation rack is configured for placement thereof adjacent and aligned with a further rack, wherein the cultivation rack comprises a plurality of support structures arranged at respective support heights for supporting cultivation packages at the plurality of support heights in the cultivation rack, wherein the support heights of the cultivation rack are aligned with further support heights of the further rack, wherein the cultivation rack is configured to cooperate with a transfer unit, wherein the transfer unit comprises a pulley, the pulley being configured to be connected to at least one of the cultivation packages for moving the at least one cultivation package from the cultivation rack into the further rack.

19.	Use of a rack in a method of cultivating horticultural products, more specifically mushrooms, wherein the rack is configured for cooperating with a cultivation rack, wherein the rack comprises a plurality of support structures arranged at respective support heights for supporting cultivation packages at the plurality of support heights,
	wherein the support heights of the rack are aligned with corresponding support heights of a plurality of support structures of the cultivation rack, 
		wherein the rack comprises a transfer unit at at least one of the support heights, wherein the transfer unit comprises a pulley, the pully being configured to be connected to at least one cultivation package residing in the cultivation rack for moving the at least one cultivation package from the cultivation rack into the rack.


21.	Arrangement according to claim 15, wherein the transfer unit is comprised by the further rack, and wherein for moving the cultivation packages from the cultivation rack into the further rack, 
	wherein the pulley comprises a windable longitudinal pulling member and a coupling member connected to the pulling member, the pulling member having a length for enabling spanning of the further rack in a longitudinal direction such as to enable coupling of the coupling member to a cultivation package in the cultivation rack, the pulley being operable for pulling the cultivation package into the support structure of the further rack.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the cultivation rack arrangement as claimed including a first distinct rack and another spaced apart distinct rack having aligned shelves and a transfer unit comprising a pulley that connects to individual cultivation package residing on a shelf of one rack and uses the pulley system to pull that cultivation package to a corresponding shelf of the other distinct shelf.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L BARLOW/Primary Examiner, Art Unit 3644